Order affirmed. The petitioners show no error in the order
denying their application for leave to file “information in the nature of a *769quo warranto” to raise the issue of the right of the respondent to decline to furnish them with motor vehicle insurance other than the minimum compulsory liability insurance. Nothing is averred to show “the exercise [by the respondent] of a franchise or privilege not conferred by law.” G. L. e. 249, § 6. Goddard v. Smithett, 3 Gray, 116, 120. See Gardner Trust Co. v. Whitehall Corp. 260 Mass. 239, 240. Compare Adams v. Hannah, 261 Mass. 125.
Herbert Lord for the petitioners.
No argument or brief for the respondent.